Opinion issued March 24, 2015




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                            NO. 01-13-00283-CR
                          ———————————
                 JACOB MATTHEW BARBER, Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee



                  On Appeal from the 258th District Court
                           Polk County, Texas
                      Trial Court Cause No. 22,374


                      MEMORANDUM OPINION

      Appellant Jacob Matthew Barber pleaded guilty to the state jail felony of

possession of a controlled substance (cocaine) weighing less than one gram. See

TEX. HEALTH & SAFETY CODE ANN. § 481.115(b) (West 2010). In accordance with
appellant’s plea agreement with the State, the trial court found appellant guilty and

assessed punishment at two years’ confinement in state jail and a $2,000 fine. The

sentence of confinement was suspended and appellant was placed on community

supervision for three years. See TEX. CODE CRIM. PROC. ANN. art. 42.12 § 3(a)

(West Supp. 2014). The State subsequently filed a motion to revoke community

supervision, alleging that appellant had violated the terms of his community

supervision by committing the offense of aggravated robbery. Appellant pleaded

“not true” to the allegation. After a hearing, the trial court found the violation to be

true and sentenced appellant to two years’ confinement in state jail. Appellant

timely filed a notice of appeal.

      Appellant’s appointed counsel on appeal has filed a motion to withdraw,

along with a brief stating that the record presents no reversible error and the appeal

is without merit and is frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967).

      Counsel’s brief meets the Anders requirements by presenting a professional

evaluation of the record and supplying us with references to the record and legal

authority. 386 U.S. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d
807, 812 (Tex. Crim. App. 1978). Counsel indicates that he has thoroughly

reviewed the record and he is unable to advance any grounds of error that warrant




                                           2
reversal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mitchell v. State, 193
S.W.3d 153, 155 (Tex. App.—Houston [1st Dist.] 2006, no pet.).

      We have independently reviewed the entire record in this appeal, and we

conclude that no reversible error exists in the record, there are no arguable grounds

for review, and the appeal is frivolous. See Anders, 386 U.S. at 744, 87 S. Ct. at

1400 (emphasizing that reviewing court—and not counsel—determines, after full

examination of proceedings, whether appeal is wholly frivolous); Garner v. State,

300 S.W.3d 763, 767 (Tex. Crim. App. 2009) (reviewing court must determine

whether arguable grounds for review exist); Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (same); Mitchell, 193 S.W.3d at 155 (reviewing

court determines whether arguable grounds exist by reviewing entire record). We

note that an appellant may challenge a holding that there are no arguable grounds

for appeal by filing a petition for discretionary review in the Texas Court of

Criminal Appeals. See Bledsoe, 178 S.W.3d at 827 & n.6.

      We affirm the judgment of the trial court and grant counsel’s motion to

withdraw.1 Attorney Stephen C. Taylor must immediately send appellant the

required notice and file a copy of the notice with the Clerk of this Court. See TEX.

R. APP. P. 6.5(c).

1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Ex Parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App.
      1997).

                                           3
                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Brown and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           4